DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (Horn) (DE 102013225918 A1).
Note that the cited paragraphs come from the provided English machine translation.
As to Claim 1,
Horn discloses A sensor device arranged at a stator (carrier body / PCB) for measuring a rotational position of an encoder member (resonant circuits) arranged at a rotor (rotating element) (Paragraphs [0007], [0018], [0021],[0044]), the encoder member is rotatable about an axis of rotation (Paragraph [0005] / note rotation angle), the sensor device comprising: a sender member (20),(21) arranged at the stator and emitting a magnetic field (Paragraph [0038]); and a receiving member (40a),(40b) receiving the magnetic field, the receiving member having a 
As to Claim 2,
Horn discloses the sensor areas are arranged within an annular ring segment having a period along the circumferential direction about the axis of rotation (Figure 2).
As to Claim 3,
Horn discloses each of the sensor areas is an annular ring segment (Figure 2).
As to Claim 4,
Horn discloses each of the sensor areas has substantially a same shape. (Figure 2).
As to Claim 5,
Horn discloses a first pair of sensor areas of the sensor areas forms a first sensing element providing a first sensing signal and a second pair of sensor areas forms a second sensing element providing a second sensing signal (Figure 2), (Paragraph [0039] / note each receiver coil is formed from two windings that overlap each other to form conductive loops as seen in Figure 2, and where a loop is delineated by M1 or M2 for example, and collectively form a respective receiver coil, as such, two loops, such as two M1 areas for one coil, and two M2 areas for another coil, can be said to be the pairs of sensor areas that form each a sensing a respective sensing element. Additionally, half of the M1 loops can be considered half of the pair of sensor areas, and the other half of the M1 loops can be said to be the other half of the pair of sensor areas to form a first sensing element.  The same is true for the M2 loops.)
As to Claim 6,
Horn discloses each of the sensor areas is delimited by a conductor loop (Figure 2).
As to Claim 7,
Horn discloses the sender member has a coil (Figure 2).
As to Claim 8,
Horn discloses the sender member surrounds the sensor areas (Figure 2).
As to Claim 9,
Horn discloses the sender member lies in the plane opposing the encoder member (Paragraphs [0007], [0038]), (Figure 2).
As to Claim 10,
Horn discloses the sender member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 11,
Horn discloses the receiving member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 12,
Horn discloses A sensor system, comprising: an encoder member (resonant circuits) arranged at a rotor and rotatable about an axis of rotation (Paragraphs [0007], [0018], [0021],[0044]), the encoder member is an electrically conductive material (Paragraph [0018]); and a sensor device (20),(21),(40a),(40b) arranged at a stator (carrier body / PCB) and measuring a rotational position of the encoder member (Paragraph [0020]), the sensor device includes a sender member (20),(21) arranged at the stator and emitting a magnetic field and a receiving member (40a),(40b) receiving the magnetic field (Paragraph [0038]), the receiving member having a plurality of adjacent sensor areas (e.g. the areas delineated by M1 and M2) arranged 
As to Claim 13,
Horn discloses the encoder member has a structure (all of the LC coils collectively) periodically changing with a period along the circumferential direction about the axis of rotation (Figure 3 / note that the direction and position of the LC coils changes periodically around carrier/PCB (31)).
As to Claim 14,
Horn discloses a part of the structure has a shape based on a trigonometric function (Figure 3 / note a rectangle can be based on a trigonometric function).
As to Claim 15,
Horn discloses the part of the structure covers a quarter of the period in the circumferential direction (Paragraph [0046] / note each structure covers a 90 degree portion).
As to Claim 16,
Horn discloses the structure is mirror symmetrical with respect to an axis defined in a radial direction (Figure 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2010/0308808 to Yamagata et al. which discloses four inductive elements formed in an arc portion for detecting rotation position, 2) US 2013/0200884 to Manabe et al. which discloses a rotation position sensor with a stator including an exciting coil and a detection coil, and 3) US 2012/0176123 to Manabe et al. which discloses a rotation position detector with a stator including an exciting coil and a detecting coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858